Response to RCE
This action is responsive to the RCE filed on 02/15/2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-12, 15-19 are pending in the case.  Claims 1, 8 and 15 are independent claims. Claims 6-7, 13-14, 20-24 are canceled.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 
Priority
Application 16389722, filed 04/19/2019 is a continuation of 14841606, filed 08/31/2015, now abandoned and having 1 RCE-type filing therein 14841606 Claims Priority from Provisional Application 62129919, filed 03/08/2015.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/20/2021 01/27/2022, 02/22/2022, 03/07/2022, 03/21/2022, 04/01/2022, 04/19/2022, 05/02/2022, 05/11/2022, 05/23/2022, 06/07/2022, 06/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van OS et al. US 20110248992 A1, (hereinafter Van OS) in view of Li et al. US 20090070675 A1, (hereinafter Li) in view of Ubillos et al. US 20130239063 A1, (hereinafter Ubillos).

As to independent claim 1, Van OS teaches: 
An electronic device, comprising: 
a display (See Fig. 9 Touch screen 946 with [0080]); 
one or more processors (See Fig. 9 Processors 904); and 
memory (See Fig. 9 Memory 950), storing one or more programs configured to be executed by the one or more processors of the electronic device, the one or more programs including instructions for: 
displaying a emoji graphical object viewing area (See Fig. 1A with [0025] avatar editing application is invoked and the avatar editing environment is presented. The avatar is considered an emoji since Applicant’s filed specification [0205] states that emojis can represent all of the body, e.g., an avatar and can be 3D. Also Van Os, [0006], [0052] states the avatar can be used in text applications); 
wherein the first user-configurable emoji graphical object contain a plurality of independently configurable graphical elements, including a first configurable facial feature (See Fig. 3A with [0042-0044] user can independently configure any facial feature such as eyes or mouth);
receiving a first user input corresponding to a manipulation that causes an animation of the first user-configurable emoji graphical object (See Fig. 3A-B with [0043] says user can manually apply touch input to reposition elements of the avatar such as the distance between the eyes via pinching gesture. See Fig. 5A-C with [0046] mentions resize, stretch, move, snapback, bounce off, all of which can be seen as an animated change.); 
in response to receiving the first user input, animating a change in the visual aspect of the first configurable facial feature of the first user-configurable emoji graphical object to generate an animated user-customized emoji graphical object, wherein the animated change in the visual aspect is based on the manipulation of the received first user input (As cited above, see Figs. 3A-B, Figs. 5A-C, [0043], [0046]. See [0028] user swipes a wheel of category icons, and the paragraphs says that change can be animated as a moving wheel. Thus movement is described as an animation, which justifies the Examiners view of user manually editing the avatar face causing two elements to be moved closer as illustrated in Figs. 3A-3B can reasonably be seen as an animated movement.); 
Van OS as modified teaches the emoji graphical object wherein the user can perform a manipulation that causes an animated change to the visual aspect of a first configurable facial feature as cited above, but Van OS as modified does not teach a share button simultaneously displayed while editing the configurable emoji graphical, and selecting the share button will cause a user interface for selecting a recipient to be displayed, in other words Van OS as modified does not teach: 
while displaying the emoji graphical object viewing area, concurrently displaying an affordance for displaying a user interface for selecting a recipient;
while concurrently displaying the emoji graphical object viewing area and the affordance for displaying a user interface for selecting a recipient:
	receiving a first user input corresponding to a manipulation that causes an animation of the first user-configurable emoji graphical object; 
in response to receiving the first user input, animating a change in the visual aspect of the first configurable facial feature of the first user-configurable emoji graphical object to generate an animated user-customized emoji graphical object, wherein the animated change in the visual aspect is based on the manipulation of the received first user input; 
receiving a second user input corresponding to selection of the affordance for displaying a user interface for selecting a recipient; and 
in response to receiving the second user input corresponding to selection of the affordance for displaying a user interface for selecting a recipient, displaying a user interface for selecting a recipient.
Li teaches: while displaying the graphical object viewing area, concurrently displaying an affordance for displaying a user interface for selecting a recipient (See Fig. 5 and11 with [0061-0068 and 0080] user can edit an image [i.e., graphical object] by specifying the format, resolution, and watermark. The figure shows concurrently displaying the “Send” tab which is an affordance for displaying UI for selecting recipient);
while concurrently displaying the graphical object viewing area and the affordance for displaying a user interface for selecting a recipient:
receiving a first user input corresponding to a manipulation of the graphical object (See Fig. 11 with [0080] user is providing input to specify a watermark for the image); 
in response to receiving the first user input, changing a visual aspect of the first configurable feature of the graphical object to generate a user-customized graphical object, wherein the change in the visual aspect is based on the manipulation (See Fig.5 and 11 with [0061-0068, 0080] user configures the watermark aspect of the image); 
receiving a second user input corresponding to selection of the affordance for displaying a user interface for selecting a recipient; and (See Fig. 15A with [0081] user navigates to the Send tab 1510, which results in displaying a UI for selecting a recipient from contact list);
in response to receiving the second user input corresponding to selection of the affordance for displaying a user interface for selecting a recipient, displaying a user interface for selecting a recipient (See Fig. 15A with [0081] and as explained above. Also, the paragraph says that that transmission is not only email, but also SMS and the like);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the editing environment as taught by Van OS to include simultaneously displaying a share affordance while editing a graphical object, where the share affordance is used to select recipients as taught by Li. Motivation to do so would be for quick access to sharing functionality by displaying it next to content to be shared.
Van OS as modified teaches the emoji graphical object wherein the user can perform a manipulation that causes an animated change to the visual aspect of a first configurable facial feature as cited above, but Van OS as modified does not teach: 
displaying a first user-configurable emoji graphical object without displaying a second user-configurable emoji graphical object; 
receiving a swipe input; 
in response to receiving the swipe input, displaying the second user- configurable emoji graphical object without displaying the first user-configurable emoji graphical object.
Ubillos teaches: displaying a first user-configurable graphical object without displaying a second user-configurable emoji graphical object (See Fig. 33 with [0265], first image 3315 is a user-configurable graphical object, since there is an edit button in the figure. The paragraph says the first image 3315 is displayed initially, while the second image 3325 is displayed subsequently after the swipe input); 
receiving a swipe input (See Fig. 33 with [0265] user performs a swipe to the left); 
in response to receiving the swipe input, displaying the second user-configurable graphical object without displaying the first user-configurable graphical object (See Fig. 33 with [0265], after swipe input the second image 3325 is displayed to replace the first image 3315).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the editing environment taught by Van OS to include displaying the configurable graphic objects one at a time and swiping to view subsequent configurable graphic objects as taught by Ubillos. Motivation to do so would be for being able to configure multiple graphic objects while also effectively utilizing screen real-estate.

As to dependent claim 4, Van OS as modified teaches all the limitations of claim 1 as cited above.
Van OS further teaches: wherein the display is a touch-sensitive display, and wherein the first user input comprises a touch gesture at a location on the touch-sensitive display associated with the visual aspect of the first configurable facial feature (See Figs. 3A-3B user pinch to move eyes closer).  

As to independent claim 8, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 11, it is rejected under similar rationale as claim 4 as cited above.

As to independent claim 15, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 18, it is rejected under similar rationale as claim 4 as cited above.

Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Van OS et al. US 20110248992 A1, (hereinafter Van OS) in view of Li et al. US 20090070675 A1, (hereinafter Li) in view of Ubillos et al. US 20130239063 A1, (hereinafter Ubillos) in view of Venkatesh et al US 20140310618 A1, (hereinafter Venkatesh) in view of Eronen et al. US 20070261537 A1, (hereinafter Eronen).

As to dependent claim 2, Van OS as modified teaches all the limitations of claim 1 as cited above.
Van OS as modified does not teach: the one or more programs further including instructions for: 
while displaying the user interface for selecting a recipient, receiving a third user input corresponding to a selection of a recipient; 
Li further teaches: the one or more programs further including instructions for: 
while displaying the user interface for selecting a recipient, receiving a third user input corresponding to a selection of a recipient (See Fig. 15A with [0081] user selects a recipient from the contact list 1525).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emoji creation app that involves sharing via iMessage taught by Van OS to include simultaneously displaying a share affordance with editing a graphical object, where the share affordance is used to select recipients as taught by Li. Motivation to do so would be for quick access to sharing functionality by displaying it next to content to be shared.
Van OS as modified teaches the second and third input, the user-customized emoji graphical object, the data identifying the manipulation, does not teach: after receiving the second user input and the third user input, determining whether a device associated with the recipient is capable of re-generating the user-customized emoji graphical object based on data identifying the manipulation; 
in accordance with a determination that the device associated with the recipient is capable of re-generating the user-customized emoji graphical object based on data identifying the manipulation: 
transmitting to the device associated with the recipient data identifying the manipulation for generating the user-customized emoji graphical object; and 
in accordance with a determination that the device associated with the recipient is not capable of re-generating the user-customized emoji graphical object based on data identifying the manipulation: 
transmitting to the device associated with the recipient data comprising an image representing the user-customized emoji graphical object. 
Venkatesh, as a teaching reference, teaches: determining whether the device associated with the recipient is capable of re-generating the content (See Fig. 8A with [0107] server determines if flash player for re-generating flash content is available on client device); 
in accordance with a determination that the recipient device is capable of re-generating the content: 
transmitting to the device associated with the recipient data identifying the content (See Figs. 8C-F with [0121]-[0122] flash content is redirected/transmitted to client); and 
in accordance with a determination that the device associated with the recipient is not capable of re-generating the content: 
transmitting to the device associated with the recipient data comprising an image representing the content (See Fig. 8B with [0115] the flash content is executed on server’s flashplayer and converted into a jpeg image for transmission to the client). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emoji creation app that involves sharing via iMessage taught by Van OS to include the method of determining that the recipient device is able to render the content to be transmitted, transmit the actual content if yes, transmit the image of the content if no as taught by Venkatesh. Motivation to do so would be for avoiding causing the user inconvenience from unable to render certain content.
	Van OS as modified does not teach that the content is data identifying the manipulation for generating the user customized emoji graphical object.
	Eronen, as a teaching reference, teaches sending data identifying the manipulation for generating the content (See [0063] - [0064] user receives the variation metadata file, which instructs the computing device on how to recreate the variation of the music file that another user has manipulated).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emoji creation app that involves sharing via iMessage taught by Van OS to include the method of creating a variation of a content item and sending data identifying the manipulations to another user for reconstruction as taught by Eronen. Motivation to do so would be for reducing the amount of data that must be transmitted (See Eronen [0011]).

As to dependent claim 3, Van OS as modified teaches all the limitations of claim 2 as cited above.
Van OS as modified teaches the user-customized emoji graphical object but Van OS as modified does not teach: 
wherein the data identifying the manipulation for generating the user-customized emoji graphical object or the data comprising the image representing the user-customized emoji graphical object are transmitted via one or more protocols selected from the group consisting of near field communication, Wi-Fi, Bluetooth, Bluetooth low energy, and a cellular protocol. 
Eronen further teaches: wherein the data identifying the manipulation for generating the content are transmitted via one or more protocols selected from the group consisting of near field communication, Wi-Fi, Bluetooth, Bluetooth low energy, and a cellular protocol (See [0066] cellular networks). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emoji creation app that involves sharing via iMessage taught by Van OS to include the method of creating a variation of a content item and sending data identifying the manipulations to another user for reconstruction as taught by Eronen. Motivation to do so would be for reducing the amount of data that must be transmitted (See Eronen [0011]).

As to dependent claim 9, it is rejected under similar rationale as claim 2 as cited above.

As to dependent claim 10, it is rejected under similar rationale as claim 3 as cited above.

As to dependent claim 16, it is rejected under similar rationale as claim 2 as cited above.

As to dependent claim 17, it is rejected under similar rationale as claim 3 as cited above.

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Van OS et al. US 20110248992 A1, (hereinafter Van OS) in view of Li et al. US 20090070675 A1, (hereinafter Li) in view of Ubillos et al. US 20130239063 A1, (hereinafter Ubillos) in view of Allyn et al. US 7302650 B1, (hereinafter Allyn).

As to dependent claim 5, Van OS as modified teaches all the limitations of claim 1 as cited above.
Van OS as modified does not teach: wherein the electronic device further comprises a rotatable input mechanism, and wherein the first user input comprises a rotation of the rotatable input mechanism. 
Allyn teaches: wherein the electronic device further comprises a rotatable input mechanism, and wherein the first user input comprises a rotation of the rotatable input mechanism (See Fig. 12 with Col. 15 lines 60-65 a rotation handle of a selected object is used to rotate the object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for modifying aspects of emojis as taught by Van OS to include rotation handles on selected objects to rotate the object as taught by Allyn. Motivation to do so would be for intuitive and user friendly tools (See Allyn Col. 1 lines 65-67).

As to dependent claim 12, it is rejected under similar rationale as claim 5 as cited above.

As to dependent claim 19, it is rejected under similar rationale as claim 5 as cited above.

Response to Arguments
Applicant’s amendments and arguments pertaining to the previous 103 rejections have been considered but are rendered moot in view of the new ground of rejection cited above comprising Van OS. Applicant’s arguments that the dependent claims are allowable for same reasons as independent claims is moot in view of the new ground of rejection.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171